Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	Terminal Disclaimer filed on January 25, 2022 has been approved. 

Reasons for Allowance
3.	Claims 1-2, 4-14, 16-17, and 19-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was “A method, comprising: … wherein determining the location or direction of the object further comprises: determining a first location or direction of the first sound at least by analyzing the first audio data; capturing, by the plurality of audio sensors, second audio data for a second sound related to the first sound, where the second sound originated from the object after the first sound; and determining whether to process the second audio data for the second sound based at least in part upon a relation between the first audio data and the second audio data”, in combination with the other elements (or steps) of the brace and method recited in the claim 1, 
“A display system, comprising: … wherein the set of instructions for determining the location or direction of the object further comprises the instructions which, when executed by the at least one processor, cause the at least one processor to perform: determining a first location or direction of the first sound at least by analyzing the first audio data; capturing, by the plurality of audio sensors, second audio data for a second sound related to the first sound, where the second sound originated from the object after the first sound; and determining whether to process the second audio data for the second sound based at least in part upon a relation between the first audio data and the second audio data”, in combination with the other elements (or steps) of the brace and method recited in the claim 13, and 
“An augmented reality system, comprising: … wherein the set of instructions for determining the location or direction of the object further comprises instructions which, when executed by the at least one processor, cause the at least one processor to perform: determining a first location or direction of the first sound at least by analyzing the first audio data; capturing, by the plurality of audio sensors, second audio data for a second sound related to the first sound, where the second sound originated from the object after the first sound; and determining whether to process the second audio data for the second sound based at least in part upon a relation between the first audio data and the second audio data”, in combination with the other elements (or steps) of the brace and method recited in the claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628